PER CURIAM.
As in Ramos v. State, 823 So.2d 265 (Fla. 3d DCA 2002), the trial court erroneously denied the appellant’s Rule 3.800 claim to credit for time served before sentencing on the ground that required administrative remedies had not been pursued. As the state again agrees, however, such action is required only as to claims to time served post-sentencing. Ramos v. State, 823 So.2d 265 (Fla. 3d DCA 2002); Garcia v. State, 736 So.2d 1224 (Fla. 3d DCA 1999). The order is therefore reversed and remanded for an appropriate hearing on the appellant’s motion at which he may prevail if “the court records demonstrate on their face an entitlement to relief.” State v. Mancino, 714 So.2d 429, 433 (Fla.1998); Ramos, 823 So.2d at 265.
Reversed and remanded.